UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-6194 UTC North American Fund, Inc. (Exact name of registrant as specified in charter) C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP 777 E. Wisconsin Ave., Milwaukee, WI 53202 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. UTC North American Fund, Inc. Letter to Shareholders Advisors Report For the six months ended June 30th 2010, the UTC North American Fund generated a return of -6.20%, compared to the Fund’s benchmark, which returned -3.01%. The benchmark consists of a 70%/30% weighting between the S&P 500 Equity Index and the Barclays Capital Government/ Credit Bond index.The Fund entered into the second quarter of 2010 with a greater portion of funds invested in equities relative to bonds. Unfortunately, bonds produced much better returns than equities for the six months ending June 30th 2010. The aforementioned was the main reason for the Fund’s underperformance relative to its benchmark. For the period under review, bonds produced a return of 5.49%, whereas equities produced a return of -7.57%. Investments in the Fund were negatively affected by certain global events and economic data coming out of the United States.Greece’s national debt problems and British Petroleum’s oil spill were some of the major global events which caused the value of investments in the Fund to decline. Also having a negative effect on the Fund was the U.S.’ rising level of unemployment and Gross Domestic Product growth, which slowed to 2.40% at the end of the second quarter, compared to 2.70%, in the first quarter of 2010. Canadian investments were also negatively affected given the country’s close ties to the United States. For the first six months of the year, the S&P 500 Equity Index posted losses of 7.57%. Moreover, the U.S. equity markets continued to be extremely volatile as concerns about the U.S. entering back into a recession continued to dominate news headlines. All U.S. equity sectors posted negative returns for the six months ended June 30th 2010. However, on a relative basis, the top performing sectors for the same six month period were Industrials (-1.94%), Consumer Discretionary (-2.28%), Financials (-4.20%) and Consumer Staples (-4.25%). The Canadian equity markets also posted negative returns for the six month period under review, with the S&P/TSX Composite Equity Index falling by 3.85%. Although both the U.S. and Canadian equity markets posted losses year to date, the Canadian equity market managed to outperform the U.S. market by 3.72%. The top performing sectors were Health Care (20.02%), Telecom (5.85%), Consumer Discretionary (5.28%) and Materials (-0.21%). It is expected that economic growth will vary considerably across regions and countries. For instance, key emerging economies such as Brazil, Russia, India and China are expected to lead the global recovery. The developed nations such as the U.S. and Europe may continue to face multiple challenges, such as further credit write downs at financial institutions, sluggish credit growth, stricter regulatory constraints and increasing unemployment. If the economic outlook deteriorates considerably, governments may be pressed towards providing additional support for their economies. The uncertainty with respect to the aforementioned will continue to cause volatility in the financial markets going forward. The general consensus among economists is that the U.S economy will experience slow growth in the upcoming quarters. The Canadian economy is projected to return to positive growth for 2010. The Canadian economy remains one of the most resilient developed economies in the world. Unfortunately, given the close economic ties with the U.S., the anticipated slowdown in economic activity for the second half of 2010 in the U.S. can have an adverse effect on the Canadian economy. It is expected that the second half of 2010 will remain challenging with equity markets continuing to be volatile. As such, the Fund Managers would emphasize reducing equity while increasing the bond component with a focus on securities with a high income element and low volatility. Ms. Amoy Van Lowe President UTC North American Fund Inc. (the "Fund") is distributed in the U.S. by UTC Financial Service USA, Inc. (the "Broker-Dealer"), a FINRA member firm. The Fund and the Broker-Dealer are affiliated through UTC Fund Services, Inc., the registered investment adviser to the Fund and the parent to the Broker- Dealer. 1 UTC North American Fund, Inc. Investment Results For the Six-Months Ended June 30, 2010 (Unaudited) Annualized Six Months Ended June 30, 2010 One Year Ended June 30, 2010 Five Years Ended June 30, 2010 Ten Years Ended June 30, 2010 UTC North American Fund (6.20)% 6.46% (3.39)% (2.65)% S&P 500 Index (6.65)% 14.43% (0.79)% (1.59)% UTC North American Fund Blended Index (3.01)% 13.00% 1.03% 0.83% Barclays Capital Government/Credit Bond Index 5.49% 9.65% 5.26% 6.48% S&P 500 INDEX - An unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. BARCLAYS CAPITAL GOVERNMENT/CREDIT BOND INDEX – The Barclays Government/Credit Index tracks the performance of U.S. dollar-denominated, domestic, investment grade debt. The issues included in the index are obligations of the U.S. Government, its agencies or corporations. Issues are only included if they have at least the required minimum outstanding ($250 million) and a maturity of more than one year. UTC NORTH AMERICAN FUND BLENDED INDEX - Represents an index which consists of a 70 / 30% weighting between the S&P 500 index and the Barclays Capital Government/Credit Bond index. 2 UTC North American Fund, Inc. Additional Information on Fund Expenses For the Six-Months Ended June 30, 2010 (Unaudited) As a shareholder of the mutual fund, you incur two types of costs: (1) transaction costs, no sales load for this fund; redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (01/01/10 – 06/30/10). Actual Expenses The first line of the table below provides information about account values based on actual returns and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently the Fund’s transfer agent charges a $15.00 fee. You will be charged a redemption fee equal to 2.00% of the value of shares redeemed if you redeem your shares in the Fund 30 days after the date of purchase. To the extent the Fund invests in shares of other investment companies as a part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying fund in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principals. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical return and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as, redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For the Six Months Ended June 30, 2010 Beginning Value Ending Value Expenses Paid During 01/1/10 06/30/10 the Period 01/1/10 - 06/30/10* Actual $ 1,000.00 $ 938.00 $ 13.07 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,024.79 $ 13.66 * Expenses are equal to the Fund’s annualized expense ratio of 2.72% multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 3 UTC North American Fund, Inc. Asset Breakdwon June 30, 2010 (as a % of investments) 4 UTC North American Fund, Inc. Schedule of Investments June 30, 2010 (Unaudited) Number of Shares Market Value Number of Shares Market Value COMMON STOCKS - 72.5% Health Care - 2.7% Beckman Coulter, Inc. $ Capital Goods - 2.4% Boston Scientific Corp. (a) General Electric Company $ Pfizer Inc. UnitedHealth Group, Inc. Communications Equipment - 2.4% WellPoint Inc. (a) Cisco Systems, Inc. (a) Hotels, Restaurants & Leisure - 3.0% Computers & Peripherals - 2.8% McDonald's Corp. Hewlett Packard Co. Household Products - 2.3% Consumer Discretionary - 7.0% Procter & Gamble Co. Darden Restaurants, Inc. Target Corp. Insurance - 4.2% The TJX Companies, Inc. Aflac, Inc. The Walt Disney Co. Great-West Lifeco Inc. (e) Yum! Brands, Inc. The Progressive Corp. Data Processing - 1.7% Integrated Oil & Gas - 3.2% Automatic Data Processing, Incorporated Apache Corp. Devon Energy Corp. Electric Utilities - 0.6% Occidental Petroleum Corp. Duke Energy Corp. Electronic Equipment, Instruments Internet Software & Services - 3.5% & Components - 0.7% Baidu, Inc. - ADR (a)(e) Agilent Technologies, Incorporated (a) Google Inc. - Class A (a) Energy Equipment & Services - 0.9% Schlumberger Ltd (e) Machinery - 1.3% Transocean Ltd. (a)(e) Caterpillar Inc. Financial Services - 5.5% Marine - 2.0% Bank of America Corp. Diana Shipping Inc. (a)(e) Bank of Montreal (e) Citigroup, Inc. (a) Metals & Mining - 2.8% The Goldman Sachs Group, Inc. POSCO - ADR (e) JPMorgan Chase & Co. Yamana Gold Inc. (e) Food & Staples Retailing - 4.5% Oil, Gas & Consumable Fuels - 8.8% Shoppers Drug Mart Corp. (e) Energy Transfer Partners, L.P. Wal-Mart Stores, Inc. Petroleo Brasileiro S.A. - Petrobras - ADR (e) Plains All American Pipeline. L.P. 5 UTC North American Fund, Inc. Schedule of Investments (continued) June 30, 2010 (Unaudited) Number of Shares Market Value Principal Amount Market Value Semiconductors - 1.2% ASSET BACKED SECURITIES - 0.5% Intel Corporation Continental Airlines Inc. Pass Thru Certificates, $ Series 2000-2, 7.707%, 04/02/2021 $ Software - 1.4% (Acquired 7/19/2005, Cost $62,280)(c)(d) Autodesk, Incorporated (a) FedEx Corporation, Intuit (a) 1993-A, 8.760%, 05/22/2015 TOTAL ASSET BACKED SECURITIES Technology - 2.1% (Cost $155,646) Corning Inc. International Business Machines Corp. CORPORATE BONDS - 17.2% (IBM) Insurance - 1.0% Sagicor Finance Limited 7.500%, 05/12/2016, (Acquired Telecommunications - 1.2% 4/22/2009, Cost $305,980) (c)(e)(g) American Tower Corporation - Class A(a) Metals - 2.5% Tobacco - 2.7% Usiminas Commercial Ltd Altria Group, Inc. 7.250%, 01/18/2018 (Acquired 07/10/2009 through 09/03/2009, Transportation - 1.0% Cost $789,304) (c)(d)(e)(g) Union Pacific Corporation Oil, Gas & Consumable Fuels - 3.7% Wireless Telecommunication Services - 0.6% Petroldrill Four Ltd. Rogers Communications, Inc. - Class B 4.620%, 04/15/2016 (Acquired 10/12/2009 through 10/13/2009, Rowan Companies Cost $172,347)Class B (c)(e) 5.880%, 03/15/2012 Talisman Energy, Inc. TOTAL COMMON STOCKS 7.750%, 06/01/2019 (e) (Cost $23,617,899) EXCHANGE TRADED FUNDS - 8.2% Rail Transportation - 2.6% Investment Companies - 8.2% Canadian Pacific Railway Co. iShares CDN S&P/TSX 60 Index Fund (e) 7.250%, 05/15/2019 (e) iShares MSCI Emerging Markets Index Market Vectors Russia ETF Securities and Commodity Contracts TOTAL EXCHANGE TRADED FUNDS Intermediation and Brokerage - 2.0% (Cost $2,643,000) The Goldman Sachs Group, Incorporated, 7.500%, 02/15/2019 658,313 Telecommunication Services - 2.4% Brasil Telecom S/A, 9.380%, 08/18/2015 (b)(e) The accompaying notes are an integral part of these financial statements. 6 UTC North American Fund, Inc. Schedule of Investments (continued) June 30, 2010 (Unaudited) Principal Amount Market Value Tobacco - 0.9% Altria Group, Incorporated, ADR - American Depositary Receipt 8.500%, 11/10/2013 $ (a) - Non-income producing security (b) - Callable Security Transportation - 0.7% (c) - Restricted Security. The total value of restricted securities is $1,410,898 (4.3% of net assets) at June 30, 2010. The Burlington Northern and (d) - 144A Securities Santa Fe Railway Company, (e) - Foreign Issued Securities 5.943%, 01/15/2022 105,650 (f) - Variable Rate Norfolk Southern Corporation, (g) - Illiquid Securities 5.257%, 09/17/2014 Utilities - 1.4% Petroleum Co. Trinidad & Tobago Ltd. 9.750%, 08/14/2019 (e) TOTAL CORPORATE BONDS (Cost $5,218,573) MORTGAGE BACKED SECURITIES - 0.7% GS Mortgage Securities Corp. II Series 2007-GG10, Class A4, 5.805%, 08/10/2045 (f) TOTAL MORTGAGE BACKED SECURITIES (Cost $179,803) SHORT TERM INVESTMENTS - 1.2% U.S. Treasury Bills - 1.2% United States Treasury Bills 0.19%, 12/16/2010 0.19%, 01/13/2011 TOTAL SHORT TERM INVESTMENTS (Cost $395,802) 395,639 Total Investments (Cost $32,210,723) - 100.3% Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ The accompaying notes are an integral part of these financial statements. 7 UTC North American Fund, Inc. Statement of Assests and Liabilities June 30, 2010 (Unaudited) UTC North American Fund, Inc. Statement of Operations For the Six Months Ended June 30, 2010 (Unaudited) ASSETS: INVESTMENT INCOME: Investments, at value (cost $32,210,723) $ Interest income $ Interest receivable Dividend income Dividends receivable (Net of foreign withholding tax of $14,661) Cash TOTAL INVESTMENT INCOME EXPENSES Other assets EXPENSES TOTAL ASSETS Professional fees Distribution fees (Note 4) LIABILITIES Advisory fees (Note 5) Accrued audit fees Shareholder servicing and accounting costs Accrued distribution fees Service fees (Note 4) Accrued board meeting fees Administration fees Payable to affiliates Board meeting expense (Note 5) Accrued service fees Custody fees Accrued legal fees Directors fees and expenses Payable to advisor Federal and state registration fees Other accrued expenses Other expenses TOTAL EXPENSES TOTAL LIABILITIES NET INVESTMENT INCOME NET ASSETS $ REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net assets consist of: Net realized gain on investments Capital stock ($0.01 par value) Net change in unrealized Net investment income appreciation/depreciation on investments ) Accumulated net realized loss on investments ) NET REALIZED AND UNREALIZED LOSS Net unrealized appreciation on investments ON INVESTMENTS ) NET ASSETS $ NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) Shares outstanding (8,000,000 shares authorized) Net asset value, redemption price and offering price per share $ The accompaying notes are an integral part of these financial statements. 8 UTC North American Fund, Inc. Statement of Changes in Net Assets Six Months End Year Ended June 30, 2010 December 31, 2009 (Unaudited) OPERATIONS: Net investment income (loss) $ $ ) Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from sale of shares Payments for shares redeemed ) ) Redemption fees Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ $ CHANGE IN SHARES OUTSTANDING: Shares sold Shares redeemed ) ) Net increase (decrease) ) Beginning shares Ending shares The accompaying notes are an integral part of these financial statements. 9 UTC North American Fund, Inc. Financial Highlights For the Six Months Ended 6/30/2010 (Unaudited) Per Share Data (for a share outstanding throughout the period): Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions from net investment income ) Net asset value, end of period $ Total return )%(3) % )% Supplemental data and ratios: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets %(4) % Ratio of net investment income (loss) to average net assets %(4) )% )% )% )% )% Portfolio turnover rate % (1) Net investment income (loss) per share is calculated using the ending balance of undistributed net investment loss prior to consideration of adjustments for permanent book to tax differences. (2) Net investment loss per share is calculated using average shares outstanding. (3) Not Annualized (4) Annualized The accompanying notes are an integral part of these financial statements. 10 UTC North American Fund, Inc. Notes to the Financial Statements June 30, 2010 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES UTC North American Fund, Inc. (the “Fund”) is organized as a Maryland Corporation, incorporated on October 24, 1990, and registered as an open-end, diversified, management investment company under the Investment Company Act of 1940, as amended. The Fund is subject to expenses pursuant to service and distribution plans described in Note 4. The Fund charges a 2% redemption fee for redemptions of Fund shares held for less than 30 days. The Fund’s investment objective is high current income and capital appreciation. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. a) Investment Valuation – Securities listed on the NASDAQ National Market are valued at the NASDAQ Official Closing Price (“NOCP”). Other securities traded on a national securities exchange (including options on indices so traded) are valued at the last sales price on the exchange where primarily traded. Exchange-traded securities for which there is no NOCP are valued at the mean of the bid and ask prices. Securities for which market quotations are not readily available are valued at fair market value as determined in good faith under procedures established by the Board of Directors. Debt securities maturing in 60 days or less are valued at amortized cost, which approximates fair value. Debt securities having maturities over 60 days or for which amortized cost is not deemed to reflect fair value may be priced by independent pricing services that use prices provided by market makers or estimates of market values obtained from yield data relating to instruments or securities with similar characteristics. The Fund adopted FASB ASC 820, Fair Value Measurements and Disclosure (ASC 820)(formerly known as FASB 157) effective January 1, 2008. In accordance with ASC 820, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Summary of Fair Value Exposure at June 30, 2010 The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The investments whose values are based on quoted market prices in active market, and are therefore classified within level 1, include active listed domestic equities, including listed ADRs and Exchange Traded Funds. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include asset backed securities, investment grade corporate bonds, U.S. government and sovereign obligations, government agency securities, certain mortgage products, and ADRs. The following is a summary of the inputs used to value the Fund's portfolio as of June 30, 2010: Level 1 Level 2 Level 3 Total Asset Backed Securities $
